The Honorable Selden N. Snedeker Criminal District Attorney Cameron County Brownsville, Texas 78520
Re: Fingerprinting of juveniles.
Dear Mr. Snedeker:
You have requested out opinion regarding whether a law enforcement agency may fingerprint a child for identification purposes. Section 51.15 of the Family Code provides, in pertinent part:
  (a) No child may be fingerprinted without the consent of the juvenile court except as provided in Subsection (f) of this section. However, if a child 15 years of age or older is referred to the juvenile court for a felony, his fingerprints may be taken and filed by a law-enforcement officer investigating the case.
Subsection (f) permits a law enforcement officer to take a child's fingerprints `[i]f latent fingerprints are found during the investigation of an offense, and a law-enforcement officer has reasonable cause to believe that they are those of a particular child. . . .'
Prior to its 1975 amendment, subsection (a) provided:
  No child may be fingerprinted in the investigation of a crime except as provided in Subsection (f) of this section . . . . (Emphasis added).
In our opinion, the deletion of the phrase `in the investigation of a crime' from the 1975 amendment to section 51.15(a) conclusively indicates that a law enforcement agency may fingerprint a child only in the specified circumstances. A child may be fingerprinted in only three instances: if the juvenile court grants its approval; if subsection (f) is applicable; or if the child is `15 years of age or older [and] is referred to the juvenile court for a felony.' Thus, it is our opinion that, unless one of the statutory exceptions is applicable, section51.15 of the Family Code prohibits a law enforcement agency from fingerprinting a child.
 SUMMARY
Unless one of the stated exceptions is applicable, section 51.15
of the Family Code prohibits a law enforcement agency from fingerprinting a child.
Very truly yours,
John L. Hill Attorney General of Texas
Approved:
David M. Kendall First Assistant
C. Robert Heath Chairman Opinion Committee